Citation Nr: 0843374	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-21 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilaterally foot 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  

When the case was previously before the Board, the Board 
remanded the issues of service connection for bilateral foot 
and low back disabilities for additional development.  The 
case has since been returned to the Board for further action.


FINDINGS OF FACT

1.  The veteran was found to have bilateral pes planus on the 
examination for entrance onto active duty; the pes planus did 
not permanently increase in severity during service or as a 
result of service.

2.  No other chronic foot disorder was present until more 
than one year following the veteran's discharge from service 
and no other chronic foot disorder is etiologically related 
to service.

3.  A chronic low back disability was not present during or 
within one year of the veteran's discharge from service, and 
the veteran's current low back disability is not 
etiologically related to active duty.  

CONCLUSIONS OF LAW

1.  A bilaterally foot disability was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

2.  A low back disability was not incurred in or aggravated 
by active duty and the incurrence or aggravation of arthritis 
of the low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in March and August 2005, prior to its initial 
adjudication of the claims.

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until June 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the bilateral foot disability or low back 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

Although the veteran was not afforded a VA examination to 
determine the etiology of her low back disability, the Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that it is clear from the post-service medical evidence that 
the veteran's current low back disability is post-service in 
origin.  In addition, in view of the Board's determination 
that service connection is not warranted for disability of 
either foot, the veteran's claim for service connection for 
low back disability as secondary to her bilateral foot 
disability is without legal merit.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can only be rebutted by clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service.  38 U.S.C.A. §§ 1111, 1137, ; 
38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 
2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Foot Disability

Service medical records show that the veteran was found to 
have asymptomatic pes planus on the examination for 
enlistment in May 1979.  They also show that in March 1982 
she complained of swelling, pain, numbness, and tingling in 
her feet for a 10 day period.  Status post cold injury due to 
outdoor cold weather training was diagnosed.  She was placed 
on a physical profile for a cold weather injury.  Service 
medical records are otherwise negative for evidence of a 
disability of either foot.  

The earliest post-service medical evidence of any foot 
disability is a private medical record dated in February 2002 
showing that the veteran was found to have joint pain and 
bilateral plantar fasciitis.

The veteran was accorded a VA feet examination in July 2005.  
Following the review of the claims folder and the examination 
of the veteran, the examiner diagnosed bilateral pes planus 
and plantar fascitis.  He opined that the pes planus was not 
caused or a result of an injury in the military.

The veteran was accorded a second VA examination in August 
2008.  Following the review of the claims folder and the 
examination of the veteran, the examiner diagnosed plantar 
fasciitis and pes planus.  The examiner specifically found 
that the veteran had no residuals of cold injury of her feet.  
In addition, he opined that the veteran's pes planus did not 
permanently increase in severity during service and that her 
pain was due to the natural progression of her current pes 
planus.  In addition, he opined that the veteran's plantar 
fasciitis is unrelated to her pes planus and less likely due 
to service.

There is no indication in the service or post-service medical 
evidence that the veteran's pre-existing pes planus increased 
in severity during or as a result of service.  In addition, 
the two medical opinions addressing the etiology of the 
bilateral pes planus are against the claim.  Accordingly, the 
Board concludes that service connection is not warranted for 
pes planus in either foot.

Although the veteran sustained cold injury of her feet in 
service, no residual of the cold injury was found on the 
examination for discharge, there is no post-service medical 
evidence of any residual of cold injury of either foot, and 
the August 2008 VA examiner specifically found that there was 
no residual of cold injury of either foot.  Therefore, 
service connection is also unwarranted for residuals of cold 
injury of the feet.

The post-service medical evidence does show that the veteran 
has bilateral plantar fasciitis; however, no evidence of this 
disorder is documented in service medical records and there 
is no post-service medical evidence of this disorder until 
many years following the veteran's discharge from service or 
suggesting that it is etiologically related to service.  
Moreover, the August 2008 examiner has provided a medical 
opinion against the claim.  Therefore, the Board also 
concludes that service connection is not warranted for 
plantar fasciitis.

In reaching this decision, the Board has considered the 
internet articles submitted by the veteran in February 2008.  
There is nothing in these articles supporting a finding that 
the veteran's pes planus was aggravated by service, that she 
has residuals of cold injury of the feet, or that her plantar 
fasciitis is etiologically related to service.  The Board has 
also considered the veteran's statements, but notes that as a 
lay person she is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In any event, the 
statements that she has provided for compensation purposes 
are clearly outweighed by the medical evidence against the 
claim.

Finally, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

Low Back Disability

The veteran contends that her low back disability is 
etiologically related to her bilateral foot disability.  In 
view of the Board's determination that service connection is 
not warranted for disability of either foot, the claim for 
secondary service connection is no longer viable. 

With respect to whether service connection is otherwise 
warranted for low back disability, the Board notes that 
service medical records show that in October 1979 the veteran 
complained of 2 days of back pain due to no known trauma.  
She was assessed as having "back stress" and prescribed non 
steroidal anti-inflammatory medicine.  Service medical 
records are otherwise negative for evidence of a low back 
disorder, and the report of her March 1983 separation 
examination shows that her low back was found to be normal on 
clinical evaluation..

The first post-service medical evidence of a low back 
disability consists of records associated with the veteran's 
claim for worker's compensation benefits based upon an injury 
sustained in December 1998.  They show that in December 1998, 
the veteran reported that she had been experiencing back pain 
since at least last summer and that she felt a sharp pain in 
her lower back in December 1998 while she was pulling down a 
heavy ramp in connection with her job as a rail road 
conductor.  There is no medical evidence of a continuity of 
low back symptomatology following the veteran's discharge 
from service, nor is there any indication in the post-service 
medical evidence that the veteran's current low back 
disability is in any way related to active duty.  In fact, it 
is not entirely clear to the Board that the veteran is even 
claiming that her current low back disability is related to 
her active service.
 
Accordingly, the Board also concludes that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


